Name: Commission Regulation (EC) No 2812/98 of 22 December 1998 amending Regulation (EC) No 2304/98 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention
 Type: Regulation
 Subject Matter: trade policy;  animal product;  distributive trades;  European Union law
 Date Published: nan

 Avis juridique important|31998R2812Commission Regulation (EC) No 2812/98 of 22 December 1998 amending Regulation (EC) No 2304/98 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention Official Journal L 349 , 24/12/1998 P. 0047 - 0047COMMISSION REGULATION (EC) No 2812/98 of 22 December 1998 amending Regulation (EC) No 2304/98 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Article 6(7) thereof,Whereas Commission Regulation (EC) No 2304/98 (3) provides for certain derogations from Commission Regulation (EEC) No 2456/93 (4) in the case of tendering procedures opened for the period up to the end of 1998; whereas these derogations must be maintained on a temporary basis for tendering procedures opened in January, February and March 1999;Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 The second paragraph of Article 3 of Regulation (EC) No 2304/98 is replaced by the following:'Article 1 shall apply to the second tendering procedure in October and to the tendering procedures opened in November and December 1998 and in the first quarter of 1999.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 24.(2) OJ L 210, 28. 7. 1998, p. 17.(3) OJ L 288, 27. 10. 1998, p. 3.(4) OJ L 225, 4. 9. 1993, p. 4.